TRACTOR SUPPLY COMPANY PROVIDES SECOND QUARTER 2 ~ Net Sales Increased by 12.6% and Same-Store Sales Increased by 6.1% ~ ~ Increases Full Year 2010 Net Sales and EPS Guidance ~ Brentwood, Tennessee, July 7, 2010 – Tractor Supply Company (NASDAQ: TSCO), the largest retail farm and ranch store chain in the United States, today provided a business update for the second quarter ended June 26, 2010. The Company’s net sales for the second quarter 2010 increased 12.6% to $1.07 billion from $946.5 million in the second quarter of 2009.Same-store sales increased 6.1% compared with a same-store sales decrease of 2.7% in the second quarter of 2009.The Company anticipates that net income for the second quarter will be approximately $75.6 million to $76.7 million, or $2.03 to $2.05 per diluted share, compared to $54.8million, or $1.50 per diluted share, in the prior year’s second quarter. Jim Wright, Chairman and Chief Executive Officer, stated, “We are delighted with our second quarter performance. Consumable, usable and edible categories, such as pet food and animal feed, continued to be solid sales drivers and contributed to our 6.9% comp transaction count increase. We had expected favorable moisture levels and were able to take advantage of this with strategic inventory allocation and effective markdown management. As a result, we achieved strong same-store sales, higher gross margin, expense leverage and better-than-expected earnings.” The Company will release its full second quarter 2010 results after the market close on Wednesday, July 21, 2010. Company Outlook The Company raised its expectation for fiscal 2010 net sales of $3.49 billion to $3.53 billion compared to its previous expectation of $3.44 billion to $3.50 billion. Same-store sales for the year are now expected to increase by 2.5% to 3.5%, up from the Company’s prior guidance of 1% to 3%. The Company now anticipates annual net income to range from $4.00 to $4.10 per diluted share compared to its previous guidance of $3.48 to $3.60 per diluted share. Mr.
